Citation Nr: 0740492	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-35 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for elevated 
triglycerides.

2.  Entitlement to service connection for hepatitis C, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, 
claimed on a direct basis and as secondary to service-
connected diabetes mellitus.

4.  Entitlement to service connection for a fungal infection.

5.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure.

6.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently rated 20 
percent disabling.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  He served in the Republic of Vietnam and was awarded 
the Combat Infantryman Badge, among other decorations. 

This case comes before the Board of Veterans' Appeals (the 
Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

Procedural history

In the April 2003 rating decision, service connection was 
granted for diabetes mellitus effective May 8, 2001; a 20 
percent disability rating was assigned.  Direct service 
connection was denied for elevated triglycerides, hepatitis 
C, hypertension, a fungal infection, and skin cancer.  
Service connection was also denied for hypertension as 
secondary to the service-connected diabetes mellitus.  The 
veteran perfected an appeal as to these denials as well as 
the assignment of a 20 percent disability rating for diabetes 
mellitus.



Additional evidence

Subsequent to a supplemental statement of the case (SSOC) 
which was issued in October 2004, the veteran submitted a 
report of a private echocardiogram and two statements from 
Dr. A.J.A., M.D.  A report of February 2005 VA heart 
examination is also of record.  This evidence was not 
considered by the agency of original jurisdiction (AOJ) as to 
the issues on appeal.  However, in November 2007, the veteran 
waived initial AOJ consideration of such evidence.  See 38 
C.F.R. 
§ 20.1304 (2007).

Remanded issues

The issues of entitlement to service connection for 
hypertension, a fungal infection, and skin cancer and the 
issue o entitlement to an increased disability rating for 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issue not on appeal

In the April 2003 rating decision, service connection was 
granted for erectile dysfunction; a noncompensable (zero 
percent) disability rating was assigned effective May 8, 
2001.  Special monthly compensation based on loss of use of a 
creative organ was granted effective May 8, 2001.  In an 
April 2005 rating decision, service connection for a heart 
murmur was denied.  To the Board's knowledge, the veteran has 
not expressed disagreement with those determinations.


FINDINGS OF FACT

1.  Elevated triglycerides is a laboratory finding and not in 
and of itself a disability for VA compensation purposes.

2.  Competent medical evidence indicates that the veteran's 
hepatitis C is not causally related to the veteran's military 
service or any incident thereof, to include presumed 
herbicide exposure in service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by elevated triglycerides 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for elevated 
triglycerides and hepatitis C.  As explained below, the 
remaining issues on appeal - service connection for 
hypertension, a fungal infection, and skin cancer, and an 
increased disability rating for diabetes mellitus - are being 
remanded for further development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims for service connection 
for elevated triglycerides and hepatitis C in a letter sent 
to him in July 2002, which was specifically intended to 
address the requirements of the VCAA.  The VCAA letter 
informed the veteran of the evidence necessary to establish 
service connection in general and service connection for 
hepatitis in particular.  

As for evidence to be provided by the veteran, in the VCAA 
letter the RO asked the veteran to identify medical evidence.  
The RO provided the veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claims.  
[A VA examination was conducted in November 2002, and a VA 
nexus opinion was rendered by the November 2002 VA examiner 
in the report of that examination.]

In the VCAA letter, the veteran was informed that VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims.  

In the VCAA letter, the veteran was advised that he may 
submit the relevant evidence himself to VA rather than 
waiting for VA to obtain the evidence.  This request is open 
ended.  The VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims for service connection for elevated triglycerides 
and hepatitis C were initially adjudicated by the RO in April 
2003, after the July 2002 VCAA letter.  Therefore, the timing 
of the VCAA notice which was given with regard to the four 
elements of 38 U.S.C.A. § 5103 is not at issue as to those 
two claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The claim for service connection for elevated triglycerides 
was denied based on elements (2) and (3), current existence 
of a disability and relationship of such disability to the 
veteran's service.  As for the claim for service connection 
for hepatitis C, element (2) is not in dispute.  That claim 
was denied based on element (3).  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those two crucial elements regarding 
these claims.

The RO has not addressed element (4), degree of disability, 
and element (5), effective date, in a VCAA letter.  However, 
because the Board concludes below that the preponderance of 
the evidence is against the claims for service connection for 
elevated triglycerides and hepatitis C, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot.  The Board accordingly finds that 
there is no prejudice to the veteran as to the lack of notice 
as to the fourth and fifth elements in Dingess/Hartman.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the lack of 
notice as to the fourth and fifth elements in 
Dingess/Hartman.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), 20 Vet. App. 537 (2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes service medical records, 
private medical records and statements from a private doctor, 
and reports of VA examinations, which will be described 
below.
  
The Board notes that the November 2002 VA examiner did not 
render a medical opinion as to the etiology of the elevated 
triglycerides.  In the case of this issue and unlike the 
issues on appeal that are being remanded below, the competent 
medical evidence of record does not support a finding that 
the veteran currently has a disability manifested by elevated 
triglycerides for which service connection could be granted.  
Therefore, a nexus opinion is not necessary to reach a 
decision on this claim.  See 38 C.F.R. § 3.159(c)(4) (2007); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran has retained the services of a 
representative, who has provided argument on his behalf.  The 
veteran has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.



1.  Entitlement to service connection for elevated 
triglycerides.

Relevant law and regulations

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

Initial comment

Diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating schedule.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

The April 2003 rating decision and an August 2004 statement 
of the case (SOC) reflect that the RO denied the veteran's 
claim on the basis that elevated triglycerides are not a 
disability for VA compensation purposes and that they are a 
laboratory finding.  The RO evidently did not provide the 
veteran with 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  
However, the RO in essence did apply VA's policy as stated in 
that entry in the Federal Register.   

In any event, in a single-judge memorandum decision, the 
Court rejected an appellant's argument that the Board erred 
by considering 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) in 
the first instance with procuring the appellant's waiver of 
consideration by the AOJ.  The Court noted that the Board 
considered VA Federal Register statements not to prove or 
disprove an alleged fact, but in recognition of VA's 
announced public policy that elevated triglycerides are not 
considered disabilities under the law.  See Van Winkle v. 
Nicholson, No. 04-1144; see also Bethea v. Derwinski, 2 Vet. 
App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].

Discussion

With respect to Hickson element (1), current disability, the 
medical evidence of record includes findings of elevated 
triglycerides.  As discussed above, elevated triglycerides 
are not a disability for VA compensation purposes.  See 61 
Fed. Reg. at 20,445.  

The Board adds that there is no evidence of a chronic 
disability having been incurred as a result of the veteran's 
elevated triglycerides.  Rather, the medical evidence 
indicates that the elevated triglycerides are a byproduct of 
the veteran's service-connected diabetes mellitus.  In an 
April 2004 statement, Dr. A.J.A. noted that the veteran's 
diabetes was accompanied by hypertriglyceridemia.  Dr. A.J.A. 
added that the finding of hypertriglyceridemia was 
characteristic of a metabolic syndrome and that it was 
strongly associated with his diabetes and insulin resistance.    

As was discussed in the law and regulations section above, it 
is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for 
elevated triglycerides fails on that basis alone.
The benefit sought on appeal is accordingly denied.

Additional comment

The Board notes that in a December 2004 statement the veteran 
raised the issue of service connection for elevated 
triglycerides as secondary to the service-connected diabetes 
mellitus.  This matter has not been adjudicated by the RO, 
and it is referred to the RO for appropriate action.  
The veteran should, however, be aware of the Board's 
discussion above.

2.  Entitlement to service connection for hepatitis C.

Pertinent law and regulations

The law regarding service connection in general has been set 
out above and will not be repeated.

Service connection - hepatitis C

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C 
can potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding 
the lack of any scientific evidence so documenting.  
It noted that it was "essential" that the report upon which 
the determination of service connection is made includes a 
full discussion of all modes of transmission, and a rationale 
as to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2007).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2007).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2007); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

Analysis

As noted above, the Court in Hickson stipulated that service 
connection required the satisfaction of three specific 
elements: current disability, in-service incurrence of 
disease or injury and medical nexus.  

A review of the evidence shows that Hickson element (1), a 
current disability, is met.  The medical evidence 
demonstrates that the veteran has hepatitis C, with 
references in the medical records pertaining to the presence 
of that disorder dating back to 1996. [While the veteran 
reported to a November 2002 VA examiner that hepatitis C was 
diagnosed in 1992, private medical records reflect that 
hepatitis C was not diagnosed until 1996.]  

With regard to Hickson element (2), an in-service disease or 
injury, the Board will separately address disease and injury.

A review of the veteran's service medical records fails to 
reveal the presence of either a diagnosis of any form of 
hepatitis, to include hepatitis C, or of any medical problems 
that have later been identified as symptomatic thereof.  The 
report of his service separation medical examination, dated 
in July 1968, shows that he was clinically evaluated as 
normal in all pertinent areas, and does not indicate an in-
service history of medical problems that could be related to 
hepatitis C.  As was noted above, Hepatitis C was not 
diagnosed until decades after service.  

Thus, a preponderance of the medical evidence does not 
support the proposition that hepatitis existed during 
service.  Accordingly, in-service disease is not 
demonstrated.

Turning to an in-service injury, the Board's line of inquiry 
primarily centers on whether the evidence demonstrates that 
the veteran had an in-service exposure to hepatitis C through 
an identified risk factor for hepatitis C, which would in 
essence constitute an in-service "injury."

The veteran has somewhat vaguely ascribed his hepatitis C to 
events in service, notwithstanding his post-service history 
of receiving blood transfusions.  The veteran contends that 
he may have been exposed to the hepatitis C virus because he 
had to share razors, wash rags, manicure items, and 
toothbrushes while in the jungle on combat missions in the 
Republic of Vietnam.  He also asserted that he must have been 
infected with the hepatitis C virus from being vaccinated in 
service by pneumatic air guns (jet guns).  

The veteran has presented no competent medical evidence to 
the effect that any in-service incidents, such as sharing 
toothbrushes, air gun injections and the like, would have 
caused him to be exposed to the hepatitis C virus.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  
The veteran's contentions in this regard boil down to his 
unsupported speculation that various objects with which he 
came into contact were contaminated with the Hepatitis C 
virus.  To the extent that the veteran invites the Board to 
draw the conclusion, based on no medical evidence, that such 
incidents somehow have caused him to be infected with the 
Hepatitis C virus, the Board declines to do so.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].

In particular, although the veteran undoubtedly was 
vaccinated in service as were millions of other service 
members, there is no indication that he was infected with the 
Hepatitis C virus thereby.  That is, there is no evidence of 
record which would indicate that the equipment used was not 
properly sanitized.  Moreover, there is no indication that 
the veteran experienced any such infection from any alleged 
sharing of toiletries during service in Vietnam.  The 
veteran's contention appears to be rank speculation on his 
part.

To the extent that the veteran is invoking the combat 
presumptions, there is in fact no evidence of record that 
infection with the Hepatitis C virus is "consistent with the 
circumstances, condition or hardships of such service".  The 
combat presumptions are therefore inapplicable to this issue.

However, because the veteran served in Vietnam, his exposure 
to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 
2002).  Hickson element (2), in-service injury, has therefore 
been established to the extent of presumed Agent Orange 
exposure only.

The Board's inquiry now turns to element (3), medical nexus.  
The Board initially observes, with respect to the various 
alleged in-service injuries except presumed exposure to 
herbicides (air gun vaccinations, sharing razors, etc.), that 
in the absence of evidence of in-service exposure to the 
Hepatitis C virus a nexus to the currently diagnosed 
Hepatitis C cannot be established.  That is, there can be no 
nexus between two elements when one element is not shown to 
be present.  

Turning presumed exposure to herbicides, the Board will first 
discuss the matter of presumptive service connection under 
38 C.F.R. § 3.309(e) [herbicide exposure].  The Board will 
then address the veteran's claim under Combee, supra.

The disorder for which service connection is sought must be 
specified at 38 C.F.R. § 3.309(e) in order to enjoy the 
presumption of service incurrence thereunder.  
The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  In this case, the disabilities specified at 
38 C.F.R. § 3.309(e) do not include hepatitis C.  Therefore, 
the nexus presumption found in 38 C.F.R. § 3.309(e) is not 
applicable as to this claim.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for hepatitis C under the regular criteria 
for service connection without regard for the Agent Orange 
presumptions.  

There are of record only two competent nexus opinions, which 
are contained in an April 1998 statement from the veteran's 
private physician, H.M.H., M.D., and the report of a November 
2002 VA examination.  Those opinions were not favorable to 
the veteran's claim.  Dr. H.M.H. stated that the veteran 
developed chronic hepatitis C following blood transfusions.  
[There is a history of blood transfusions after service for a 
non service-connected bleeding ulcer.]  The November 2002 VA 
examiner stated that there was no indication from the 
veteran's history that he was exposed to hepatitis C while 
fulfilling his duties as a soldier in Vietnam because being 
exposed to Agent Orange is not a risk factor for hepatitis C.

The only evidence which purports to relate the veteran's 
hepatitis C to his military service emanates from the veteran 
himself.  The veteran specifically argues, without providing 
any supporting medical evidence, that the type of hepatitis C 
that he has can only be contracted in Southeast Asia.  
However, it is now well established that laypersons, such as 
the veteran, without medical training are not competent to 
comment on medical matters such as etiology.   See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, there is no competent medical evidence which 
supports the veteran's claim.  The only specific medical 
opinion concerning the etiology of the veteran's Hepatitis C 
ascribes it to post-service blood transfusions.  Hickson 
element (3) is not met, and the veteran's claim fails on that 
basis.  

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hepatitis C.  The claim is therefore denied.


ORDER

Service connection for elevated triglycerides is denied.

Service connection for hepatitis C is denied.

REMAND

For reasons expressed immediately below, the Board believes 
that the remaining issues on appeal must be remanded for 
further procedural and evidentiary development.

3.  Entitlement to service connection for hypertension, 
claimed on a direct basis and as secondary to the service-
connected diabetes mellitus.

The April 2003 rating decision reflects that the RO 
considered the claim for service connection for hypertension 
on both a direct basis and as secondary to his service-
connected diabetes mellitus.  Although the RO sent a VCAA 
letter to the veteran which addressed direct service 
connection for hypertension, the RO did not send a letter to 
the veteran which complies with the notice provisions of the 
VCAA as to secondary service connection for hypertension.  
The Board has been prohibited from itself curing this defect.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The veteran alleges that his currently diagnosed hypertension 
is related to the stress of combat.  He alternatively appears 
to contend that the hypertension is the result of his 
service-connected diabetes mellitus.

There are of record two conflicting opinions concerning 
whether the veteran's hypertension is related to his service-
connected diabetes mellitus: an opinion contained in the 
report of the November 2002 VA examination ("hypertension 
and diabetes are not causally related") and the April 2004 
statement of Dr. A.J.D. ([the veteran's] diabetes is 
accompanied by hypertension].  There is no opinion concerning 
the matter of the relationship, if any, between combat stress 
and hypertension.  Under such circumstances, a medical nexus 
opinion is necessary to address any relationship between 
hypertension and the veteran's military service and between 
hypertension and diabetes mellitus.  See Charles v. Principi, 
16 Vet. App. 370 (2002).    

4.  Entitlement to service connection for a fungal infection.

The veteran alleges that his currently diagnosed 
onychomycosis is related to extensive wading through water 
during his service in the Republic of Vietnam.  A medical 
nexus opinion is necessary to address any relationship 
between onychomycosis and the veteran's service, to include 
combat conditions in Vietnam.  See Charles, supra.

5.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure.

Private medical records reflect diagnoses of skin cancer.  
The veteran alleges that his skin cancer is related to 
exposure to the sun and exposure to herbicides, both of which 
occurred during his service in the Republic of Vietnam. The 
Board believes that a medical nexus opinion is necessary.  
See Charles, supra.

6.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently rated 20 
percent disabling.

The RO provided the veteran VCAA notice in a letter sent in 
July 2002.  However, the VCAA letter involved the veteran's 
then-pending initial claim of entitlement to service 
connection for diabetes mellitus.  Service connection was 
granted for diabetes mellitus in April 2003, and the 
veteran's appeal concerns the assigned disability rating.  
The veteran has not been provided specific VCAA notice as to 
his increased-rating claim.  

The recent holdings of the Court in Dingess/Hartman and the 
United States Court of Appeals for the Federal Circuit in 
Sanders and in Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) clearly indicate that VCAA notice specifically 
pertaining to the degree of disability and effective dates 
should be furnished to claimants in increased-rating cases, 
and that pre-service connection notice such as was furnished 
to the veteran in this case is inadequate.

The Board must therefore remand this issue to the AOJ because 
the record does not show that the veteran was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.

The veteran was last examined for his diabetes mellitus in 
November 2002.  The April 2004 statement of Dr. A.J.A. 
reflects that the veteran has a "limited" activity level.  
The precise meaning of this is unclear.  

The Board believes that under the circumstances here 
presented, a current medical examination for the veteran's 
diabetes mellitus is necessary.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  A VCAA letter addressing the issue of 
secondary service connection for 
hypertension must be provided to the 
veteran, with a copy to his 
representative.  With respect to the 
increased rating issue, VCAA notice 
pertaining to disability ratings and 
effective dates should be furnished to 
the veteran, with a copy to his 
representative.

2.  VBA should arrange for the veteran's 
records to be reviewed by a physician in 
order to determine the nature and 
etiology of his hypertension.  After 
review of all pertinent medical records, 
the reviewing physician should provide an 
opinion as to whether it is as least as 
likely as not that the veteran's 
hypertension is related to the veteran's 
military service, in particular stress 
related to combat as is contended by the 
veteran.  The reviewer should also render 
an opinion as to whether it is as least 
as likely as not that the veteran's 
service-connected diabetes mellitus 
caused or aggravated hypertension.  
If physical examination and/or diagnostic 
testing if the veteran is deemed to be 
necessary by the reviewing physician, 
such should be accomplished.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

3.  VBA should arrange for the veteran's 
records to be reviewed by a physician in 
order to determine the etiology of the 
claimed onychomycosis and skin cancer.  
After review of all pertinent medical 
records, the reviewing physician should 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
onychomycosis is related to the veteran's 
military service, including conditions 
associated with combat operations in 
Vietnam.  The examiner should provide an 
opinion as to whether it is as least as 
likely as not that the veteran's skin 
cancer or residuals thereof are related 
to the veteran's military service, to 
include in-service sun exposure and 
presumed exposure to herbicides.  
If physical examination and/or diagnostic 
testing if the veteran is deemed to be 
necessary by the reviewing physician, 
such should be accomplished.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

4.  VBA should schedule the veteran for 
an examination to determine the current 
severity of his service-connected 
diabetes mellitus.  The examiner should 
specifically note all symptomatology 
associated with diabetes mellitus and 
describe any regulation of activities.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


